Stearne, J.,
Despite the earnest and able presentation by counsel for the exceptants, we are not convinced that the auditing judge erred. The finding of fact, adequately supported by the testimony, that the agreement was signed solely upon the condition that all the obligors should sign (and they did not) is equivalent to a verdict by a jury and is equally conclusive: Byer’s Estate, 14 D. & C. 298; Gross’ Estate, 284 Pa. 73; Copeland’s Estate, 313 Pa. 25.
The exceptions are dismissed, and the adjudication is confirmed absolutely.